Citation Nr: 0631928	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  90-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right kidney 
injury, status post removal.

2.  Entitlement to service connection for a cardiac 
disability.

3.  Entitlement to service connection for residuals of an 
injury to the ears, to include hearing loss and tinnitus.

4.  Entitlement to service connection for residuals of an 
injury to the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran has verified active duty from January 1941 to 
October 1941.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1989 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In April 1998, October 2003, and June 
2006, the Board remanded the claims for additional 
development.  

The veteran requested a hearing before a Member of the Board 
(i.e., Veterans Law Judge) at the RO.  In August 2006, the 
RO sent the veteran notice that a hearing was scheduled on 
September 14, 2006.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.

In May 2006, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran does not have a right kidney injury as the 
result of disease or injury that was present during his 
active military service.

2.  The veteran does not have a cardiac disability as the 
result of disease or injury that was present during his 
active military service.

3.  The veteran does not have residuals of an injury to the 
ears, to include hearing loss and tinnitus, as the result of 
disease or injury that was present during his active 
military service.

4.  The veteran does not have residuals of an injury to the 
nose as the result of disease or injury that was present 
during his active military service. 


CONCLUSIONS OF LAW

1.  A right kidney injury was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  A cardiac disability was not incurred in or aggravated 
by the veteran's active military service, nor may 
cardiovascular-renal disease be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  Residuals of an injury to the ears, to include hearing 
loss and tinnitus, were not incurred in or aggravated by the 
veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

4.  Residuals of an injury to the nose were not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has the claimed injuries after he 
was knocked over while standing near a 90 millimeter 
artillery piece.  He asserts that he received treatment for 
hearing loss, had his right kidney removed, and underwent a 
nasal operation, in the 1940's and 1950's, by private health 
care providers who are now deceased.  See veteran's letter, 
received in April 2004.

The Board initially notes that, as stated in its June 2006 
Remand, the veteran's entire claims folder was determined to 
have been lost in the custody of VA.  Attempts have been 
made to reconstruct the file, including the Board's request 
in an April 1998 remand for a VA Field Investigation.  All 
information pertaining to the administrative history of this 
claim was obtained from a hard copy of VA's computer 
tracking data, a copy of which is on file.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, and 
cardiovascular-renal disease, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.

The evidence of record consists of service medical records, 
and VA progress notes, dated in 1989, and between 2003 and 
2005.  

An "enlistment record" (N.G.B. Form No.  21), dated January 
2, 1941, indicates that the veteran had service from 
February 1, 1938 to January 1, 1941.  

The veteran's service medical records include a February 
1938 examination report which indicates that the veteran's 
hearing was "20/20" bilaterally, that his cardiovascular 
system was normal, that his heart was normal, that he had no 
ear, nose or throat conditions, and that a general 
examination was negative.  The report notes that the veteran 
had a one-inch linear scar on the left inner aspect of the 
nose.  

A December 1940 examination report notes that the veteran's 
hearing was "20/20" bilaterally, that his cardiovascular 
system was normal, and that he had no ear, nose or throat 
conditions.  The report notes that the veteran had a scar on 
the left side of the nose at the level of the eye.  
 
A January 1941 examination report indicates that the veteran 
had "20/20" hearing in the right ear, and "30/20" hearing in 
the left ear, that his heart was normal, that he had no ear, 
nose or throat conditions, and that a general examination 
was negative.  

The veteran's discharge indicates that he did not receive 
any wounds.  

The post-service medical evidence consists entirely of VA 
progress notes, which show that beginning in 1989, the 
veteran received treatment for hearing loss.  Beginning in 
June 2000, the veteran received treatment for tachycardia.  
The reports also show that the veteran's medical history is 
noted to include atrial fibrillation, arrhythmia, right 
bundle branch block, acute renal failure NOS (not otherwise 
specified), chronic renal failure/insufficiency, chronic 
kidney failure, hearing loss NOS, congestive heart failure, 
and tinnitus.  A May 2003 report notes "right nephrectomy 
secondary to trauma."  An August 2003 report notes "hearing 
loss secondary to exposure during war."   

The Board finds that the claims must be denied.  As an 
initial matter, even with consideration of the unverified 
period of service from February 1938 to December 31, 1940, 
the veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnosis.  
Furthermore, with regard to the claim for residuals of an 
injury to the nose, there is no competent evidence to show 
that he currently has residuals of an injury to the nose.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. § 1131, an appellant must submit proof of a 
presently existing disability resulting from service in 
order to merit an award of compensation).  In addition, even 
assuming arguendo that a current nasal disability is shown, 
there is no competent evidence of a nexus between a right 
kidney injury, status post removal, a cardiac disability, 
residuals of an injury to the ears, to include hearing loss 
and tinnitus, and/or residuals of an injury to the nose, and 
the veteran's service.  In this regard, the earliest 
evidence of any of the claimed disorders is dated in 1989.  
This is approximately 57 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  With 
regard to hearing loss and the August 2003 notation in the 
VA progress note, this notation is not shown to have been 
based on a review of the veteran's claims file or any other 
detailed and reliable history, it is unaccompanied by an 
explanation, and contrary to what it says, the veteran is 
not shown to have served in a time or war, or combat.  This 
notation, coming over 60 years after separation from 
service, is clearly "by history" only, and warrants no 
probative value.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.); 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993).  Finally, 
there is no competent evidence to show that sensorineural 
hearing loss, or cardiovascular-renal disease, was 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  The 
Board therefore finds that the preponderance of the evidence 
is against the claims, and that the claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of the veteran's arguments that he has 
a right kidney injury, status post removal, cardiac 
disability, residuals of an injury to the ears, to include 
hearing loss and tinnitus, or residuals of an injury to the 
nose, that should be service connected.  His statements are 
not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and the veteran's service. Although lay evidence is 
acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In a letter, dated in May 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He 
was asked to identify all relevant evidence that he desired 
VA to attempt to obtain.  That letter also notified him of 
the evidence needed to substantiate his claims, namely, that 
the evidence must show that he has a current disability, and 
that there is a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  See generally Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

With respect to the timing of the March 2001 notice, it 
appears that this notice was sent to the veteran after the 
RO's decision that is the basis for this appeal.  However, 
it further appears that the RO's decision was decided prior 
to the enactment of the VCAA.  In such cases, there is no 
error in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Rather, the appellant is 
to be given proper subsequent VA process, and the Board is 
to make findings on the completeness of the record or on 
other facts permitting the Court to make a conclusion of 
lack of prejudice from improper notice.  Id.

The May 2001 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  In addition, after the May 2001 letter was sent, 
the case was readjudicated, and a Supplemental Statement of 
the Case was provided to the appellant in September 2005.  
Finally, a May 1998 report indicates that the veteran 
refused to meet with a VA field examiner, and in September 
2006, the veteran was afforded the opportunity for a 
hearing.  However, he failed to report for his scheduled 
hearing.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Therefore, the 
timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice 
that a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the VCAA letter did not provide the appellant 
with notice of the potential disability rating, or laws 
regarding an effective date, for any grant of service 
connection.  However, he was given such notice in August 
2006, and in any event, as the claims have been denied, as 
discussed above, no disability rating or effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this 
case, the veteran's C-file was lost, and letters from the 
National Personnel Records Center (NPRC), received in June 
1998, April 2000, and August 2001, indicate that his service 
medical records are not available and may have been 
destroyed in the 1973 fire at the NPRC.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  However, the 
NPRC reported that the veteran's service medical records 
could not be found.  However, in 2005, some service medical 
records were obtained from other sources.  The RO also 
contacted the veteran in July 1998, July 1999, and October 
2004, and requested that he provide any service medical 
records, post-service medical records, or other information 
which may be helpful to his claim.  The veteran has stated 
that health care providers who treated him in the 1940's and 
1950's are now deceased.  See veteran's letter, received in 
April 2004.  Therefore, the Board finds that the RO has 
satisfied its duty to assist under Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  Although the veteran has not 
been afforded VA examinations covering the claimed 
disabilities, and etiological opinions have not been 
obtained, the Board finds that the evidence, discussed 
infra, warrants the conclusion that a remand for an 
examination and an etiological opinion is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2006); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, he is not shown 
to have received treatment for, or a diagnosis of, the 
claimed conditions during service, the claimed conditions 
are first shown at least 57 years after service, and the 
claims file does not currently contain any competent 
evidence showing that the claimed conditions are related to 
his service.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a right kidney injury, status post 
removal, is denied.

Service connection for a cardiac disability is denied.

Service connection for residuals of an injury to the ears, 
to include hearing loss and tinnitus, is denied.  

Service connection for residuals of an injury to the nose is 
denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


